Title: To James Madison from Robert R. Livingston, 12 May 1803
From: Livingston, Robert R.
To: Madison, James


No 76
Dear Sir
Paris 12th May 1803
You have Seen in my late letter the direct commencement of the negotiation previous to the arrival of Mr Monroe and in our Joint letter its consummation it will be matter of curiosity at least to you to be more intimately acquainted with the existing causes which have been long operating and which I have hinted at in my letters to the President but which from their extreme delicacy I have not thought it proper to detail. As this goes with the Treaty by a Special and Safe messenger I will Send you the papers I refer to in my letters to the President. On my arrival I found the credit and character of our nation very low; they were considered as interested Speculators whose God was money. The features of our Statesmen drawn from the carricatures in our Newspapers were ⟨received?⟩ as real likenesses and the democracy of America was believed to be the mad Jacobinism of France. The President was considered as among the most mad because the head of the party, and it was not doubted that his Minister to France partook of his frenzy. Some of my former friends were Sent artfully to Sound me on the Subject of the existing Government here. As I had Seen and heard enough in my journey up to be Satisfied that nothing Short of the change that had taken place could have lessened the calamitie[s] of France I answered them Sincerely in Such manner as to Satisfy them that I meant to have no intrigues with its ennemies: I carefully avoided all connection with them and in consequence of this began to acquire a degree of favour at Court: as the attention to Britain which (for reasons that it will take me too much time to explain) began to diminish, and for the freedom with which the election of the first Consul to that dignity for life and his other great measures were treated in England, was converted into aversion, we of course grew more in favour, and if in any instance they relaxed from the extreme hauteur with which they treated all the foreign powers it was more particularly with us. They answered my notes politely tho’ not Satisfactorily while they left those of many other Ministers that had demands upon them unanswered. Among the most favourite projects of the first Consul was the Colonization of Louisiana. He Saw in it a new Egypt; he Saw in it a Colony that was to counterbalance the Eastern establishments of Britain; he Saw in it a provision for his Generals, and what was more important in the then State of things he Saw in it a pretence for the ostracism of Suspected ennemies. To render the acquisition Still more agreable to the people, exagerated accounts of its fertility &c were Sold in every print Shop. My first endeavour was to remove these impressions from the minds of the people most likely to be consulted, in which I was generally Speaking very Successful. But they all told me that it was a favorite project with the First Consul, nor would any of them hear of disposing of it by sale: yet So ignorant were they of the nature of their acquisition, that they never once Suspected that the Floridas were not included in their treaty, till they were convinced of the contrary by the inquiries they Set on foot in consequence of my information. These as you know they endeavoured to give in exchange for Parma and in that negotiation Set the price for which they would buy one or Sell the other at 40 millions of franks.

I endeavoured as far as possible to obstruct that negotiation and at the Same time urged the absurdity of attempting to Colonize Louisiana without Ports in the Gulph. When I found impressions were made by these measures I wrote the treaty I have Sent you intitled: Mémoire Sur cette question: Est il avantageux à la France de prendre possession de la Louisiane? As the First Consul had before read with considerable attention my notes on the relative naval force and Commerce of France and England and the United States (which I have also Sent you) and paid me Some compliments upon it, I got this Essay under his eyes thro’ the Same channel it was read with attention, and tho I have reason to think it weakened his belief in the importance of Louisiana yet as he does not easily relinquish his plans, he Still prosecuted them tho’ with much less ardour than he had before done. As I knew that his Ministers Seldom dared to interpose their opinion it was necessary to apply directly to him thro’ the only person who was Supposed to have any influence with him. Who that was, you have Seen in my private letters to the President, I will not hazard the repetition here. After breaking the Subject in a conversation with this Gentn I Sent him the note No 1. He received it very graciously reading it in my presence. He told me that if I would permit him, he would Shew it to the First Consul.
I made Some hezitation on account of the delicacy of the Subject he assured me that he would take care that I Should not be committed by it. Some days after he told me that the First Consul had read it with attention that So far as it referred to personal objects he could not listen to it, but that the general and public motives I had mentioned merited particular attention, that he approved my propositions in part but not to the extent I had proposed. I am Satisfied that from this period, they had determined to let us have New Orleans and the Territory above the Arkansa, in exchange for certain commercial advantages and that if they could have concluded with Spain that we Should also have had west Florida, but that no thing could be done till that business was terminated. This note had the effect of removing in the fullest degree every doubt that could possibly have remained relative to my Sentiments of the present Government and certain circumstances in it lead to a kind of personal consideration which I have ever Since enjoyed here. Not willing however to let the impressions I had made wear off, I wrote the Note No 2 which was also read with attention by the first Consul, and I believe produced a determination to enter upon the Subject as Soon as matters were arranged with Spain. As I believe from the First Consul’s Speaking on this Subject to the Minister for foreign affairs the channel thro’ which I Submitted my observations was known to him, and could of course not be very pleasing to him. This was intimated to me by —— who in answer to my note No 3 requested me to break the Subject to the Minister which as you have Seen in my Several notes I did not neglect to do, but two causes Suspended any absolute determination. First the State of the negotiation with Spain relative to the Floridas, and next my total want of power or instructions which reduced me to the necessity of bringing forward nothing more Specific while I endeavoured to pave the way for Something conclusive when I Should as I had long hoped receive them. The first Consul too had conceived an Idea that by taking possession of the country he could more advantageously treat with our Government and Mr Taleyrand accordingly told me Several times in general terms that every thing would be arranged but that they must first take possession.
After Genl Bernadotte was appointed they assured me that he Should have powers for this purpose. But as I had then received the News paper account of the conduct of the Govr of New Orleans I thought it would be a good ground for pressing Something decisive both with the Minister and thro’——with a view then to bring them to make Some proposition here or at least to give Such discretionary powers as would facilitate your treaty with Genl Bernadotte. My notes to the Minister you have. No 4 is a copy of my letter to——which was also Submitted to the first Consul and produced nothing more than a verbal promise, that all would be arranged when proper information could be received thro’ Genl Bernadotte.
I have no doubt that it has long been their intention to make the arrangements I proposed in exchange for Commercial advantages. A Sale has always been disrelished, as I was constantly told by Marbois an[d] Talleyrand, and as is clearly to be inferred from the Consul’s note in answer to my letter; what however I believe principally drove them to this measure was the promise which the first Consul had hastily made me to pay our debt fully and promptly, and which he found himself in no Situation to fulfil, and yet knew not how to illude, as I pressed it at every turn & Spoke of it to Talleyrand and to all the Consul’s friends, assured them that I had communicated it not only to the Government, but to the creditors with the declaration that they might firmly rely on it as no one could believe that a man of the Consul’s character a Sovereign and a Soldier could break his word. I told the Minister of the Treasury that as I owed it to myself to justify what I had Said I thought myself bound to publish my letter to the first Consul with his answer and the execution of his Solemn engagements. I asked what his ennemies wd Say to Such a publication? He replied; or his friends?
The resolution proposed in Congress in consequence of the business of New Orleans coming to hand I Sent a translation of them by Genl Bernadotte to ——— and also enclosed them to the Minister, they proved that we would not be trifled with and the probability of a rupture with England the effect of which upon the country as you have observed in my notes had been very Strongly Stated to them hastened their determination, and they Saw as Mr Talleyrand told me that if they gave what I asked, the rest was not worth keeping. This and the impossibility of otherwise keeping faith with us produced a determination to Sell, which was communicated to the council as I informed you on the 8th April. There was a moment even after Talleyrand called on me to Set a price, that I thought the whole might drop thro’, it was when as I informed you he pretended he Spoke without authority and that Louisiana was not theirs &c but, as I have Since written to you that mystery was cleared up the next day.
The Subsequent measures you have in my letters and notes and in those Mr Monroe and myself have jointly written to you as I believe that next to the negotiation that Secured our independance this is the most important the United States have ever entered into; I thought every thing that lead to it might interest you and the President; I wished you to be minutely acquainted with every Step I had taken, my verbal communications with every body to whom I had access whose interest I conceived might be useful it would be impossible to detail. Nothing however was neglected on my part; and I Sincerely hope the issue may be acceptable to our country.
Lord Withworth [sic] retired last night after the arrival of a messenger from Russia in which the Emperor undertakes the mediation but which England will certainly decline as it would be to continue her present ruinous expence, and derange her commerce probably for an unlimited time. I have yet no time nor indeed thought it proper to interpose any lesser business while the arrangements relative to and in consequence of the Treaty were going on. The moment our messengers are dispatched I shall give it all my attention. I have the honor to be Sir With the highest essteem & respect Your Most Obt hum: Servt
Robt R Livingston
I have thought it prudent not to enclose No 1. as the war may occasion searches & as I have no time to use the cypher.
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 8); duplicate (PHC); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for Livingston’s signature and postscript. Docketed by Wagner. Postscript on RC only. Duplicate dated 18 May 1803. For surviving enclosure, see n. 11.



   
   Livingston to JM, 11 Apr. 1803.



   
   Livingston and Monroe to JM, 13 May 1803.



   
   See Livingston to Jefferson, 12 Mar., 14 Apr., and 2 May 1803 (DLC: Jefferson Papers).



   
   The duplicate reads “from.”



   
   The duplicate reads “gain.”



   
   The duplicate reads “treatise.”



   
   For the essay, see Livingston to JM, 10 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:468, 470 n. 3).



   
   See Livingston to JM, 14 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:25–26, 29 n. 3).



   
   The unidentified intermediary mentioned throughout the letter, and indicated by a long dash, is Joseph Bonaparte.



   
   Livingston no doubt referred to his undated letter to Joseph Bonaparte discussing the expense of maintaining a colony in Louisiana and suggesting that Napoleon transfer New Orleans and the Floridas to the Bonaparte family and to the U.S., which would obtain jurisdiction over the territory in exchange for a payment of ten million livres. The land could serve as a safe refuge for the Bonapartes in the event of an unfortunate political change in Europe, while the cash could be immediately useful. Livingston added that if this was unacceptable, Napoleon might transfer New Orleans, West Florida, and all of Louisiana west of the Mississippi and above the Arkansas to the U.S., while retaining for France the southern portion of Louisiana, building a port across from New Orleans, and sharing navigation of the river with the U.S. The draft of this letter (in French) is docketed “Translation 1st Note to J. B.” (NHi: Livingston Papers).



   
   Livingston enclosed an undated letter headed “No 2. To ——” (13 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:534–36), discussing the reasons France should transfer New Orleans, West Florida, and all of Louisiana west of the Mississippi and above the Arkansas to the U.S. Livingston repeated his suggestion that a new port could easily be built across from New Orleans and noted that the transfer would enable France to defend East Florida with its strategic bay of St. Esprit (present-day Tampa Bay) from British attack. The draft of this letter (NHi: Livingston Papers) is docketed by Livingston as his second “to J. B. on subject Louisiana.”



   
   Enclosure no. 3 was probably Livingston to Joseph Bonaparte, 24 Dec. 1802, pressing for an answer to his proposition of a treaty transferring northwestern Louisiana, New Orleans, and West Florida to the U.S. (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:530). The draft (NHi: Livingston Papers) is docketed as the third note “to J. B.”



   
   Enclosure no. 4 may have been Livingston to Joseph Bonaparte, 7 Jan. 1803 (draft, NHi: Livingston Papers), stating that he had just learned of the closing of the port at New Orleans by the Spanish government and urging immediate negotiations for a treaty arranging the transfer of the territory. Livingston described the difficulties that would occur if negotiations were delayed until Bernadotte reached Washington and the welcome he would receive if he arrived bearing a signed treaty needing only ratification by the U.S. (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:536–37).



   
   Livingston was no doubt referring to Napoleon’s verbal response contained in Talleyrand’s 19 Ventôse an XI (10 Mar. 1803) note to Livingston (see Livingston to JM, 11 Mar. 1803, and n. 5).



   
   See Livingston to JM, 11 Apr. 1803.



   
   See ibid.



   
   See Livingston to JM, 13 Apr. 1803.



   
   Livingston may have misdated this letter, as Whitworth left Paris on 12 May at 10 P.M. (Browning, England and Napoleon in 1803, p. 241).


